DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 are  objected to because of the following informalities:  
In claim 1, line 1,  after “of” insert    - - a - -  for clarity.
In claim 1, line 5, the recitation  of “by one side” is confusing.   It appears that it sould read - - to one side” for clarity.   

In claim 6, line 2, It appears that “none” should read - - non- - .  
  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: On page 3, lime 17 the term “none” appears to actually need to read - - non - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 3-6, the recitation is unclear and confusing and appears to be a direct translation of a foreign application that has lost some meaning in the translation thereof.

It is not clear as to how many sides the main body or palm portion includes and as to where these sides are located.   It is not clear if they are surfaces of the main body such as a palm side and  a top of the hand side or if they are a thumb side and a pinkie side. 
In regard to claims 2 and 3, the function of the detachable sensor in claim 2 and the function of the sensor electrically connected to the detachable sensor in claim 3 is not clear.  The relationship between the sensors has not been claimed.   
In claim 7, line 2 the term “soft” is a relative term and it is not clear as to wht the metes and bounds of the term “soft” includes .
Allowable Subject Matter
Claims 1-7  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
None of the cited references, alone or in combination, disclose the  glove with the main body with the thumb and at least one finger sleeve and palm portion connected to the thumb sleeve and finger sleeve with the first and second pulling members with the first hook on the palm portion corresponding to the thumb sleeve and the second pulling member with the at least one  second hook disposed on the palm portion that corresponds to the finger sleeve and plural circular  strings hung on 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/               Primary Examiner, Art Unit 3732